DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 6/30/22.
3.    Claims 2 - 21 are pending.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 2 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. US 9928680 and claims 1 – 23 of U.S. Patent No. US 10515506
8.	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the pending limitations: 
claim 2 of the present application
claim 1 of Patent 9928680
2.  An apparatus comprising: 
at least one processor configured to control: providing an interface through which a player may play a card game; 

determining whether a physical item associated with a monetary value for a wager for the card game is received through a monetary acceptor associated with the at least one processor; 





determining at least one first card used from a set of cards for a hand of the player in the card game; 
dealing the at least one first card in the card game to the player;

 determining at least one second card used from the set of cards for a hand of a dealer in the card game; dealing the at least one second card in the card game to the dealer; 

determining a plurality of respective probabilities that at least one of the dealer or an opponent of the player in the card game may achieve each of a plurality of particular outcomes in the card game, based on the dealt at least one first card and the dealt at least one second card; after dealing the at least one first card and the at least one second card, 

soliciting an action to be taken in the card game from the player through the interface; 

and after dealing the at least one first card and the at least one second card, providing respective indications of each of the probabilities to the player through the interface.
1. An apparatus comprising: 
See section (a) below



a monetary acceptor that receives a physical item associated with a monetary value; and a non-transitory machine readable medium having stored thereon a set of instructions configured such that when executed by a computing device, 

(a) the computing device is caused to: 
provide an interface through which a player may play a game of Blackjack; 

determine at least one first card used from a set of cards for a hand of the player in the game; 
deal the at least one first card in the game of Blackjack to the player; 

determine at least one second card used from the set of cards for a hand of a dealer in the game; deal the at least one second card in the game of Blackjack to the dealer; 

determine a plurality of respective probabilities that the dealer, may achieve each of a plurality of particular hands in the game based on the at least one first card, and the at least one second card; and after dealing the at least one first card and the at least one second card, 




solicit an action to be taken in the game from the player through the interface; 

after dealing the at least one first card and the at least one second card, provide respective indications of each of the probabilities to the player through the interface.


claim 2 of the present application
claim 1 of Patent 10515506
2.  An apparatus comprising: 
at least one processor configured to control: 




providing an interface through which a player may play a card game; 

determining whether a physical item associated with a monetary value for a wager for the card game is received through a monetary acceptor associated with the at least one processor; 
determining at least one first card used from a set of cards for a hand of the player in the card game; 

dealing the at least one first card in the card game to the player; determining at least one second card used from the set of cards for a hand of a dealer in the card game; dealing the at least one second card in the card game to the dealer; 

determining a plurality of respective probabilities that at least one of the dealer or an opponent of the player in the card game may achieve each of a plurality of particular outcomes in the card game, based on the dealt at least one first card and the dealt at least one second card; 

after dealing the at least one first card and the at least one second card, soliciting an action to be taken in the card game from the player through the interface; and after dealing the at least one first card and the at least one second card, providing respective indications of each of the probabilities to the player through the interface.
1. An apparatus comprising: 
a non-transitory machine readable medium having stored thereon instructions configured such that when executed by a computing device, the computing device is caused to: 

provide an interface through which a player may play a game of Blackjack; 

determine whether a physical item associated with a monetary value for a wager for the game of Blackjack is received through a monetary acceptor associated with the computing device; 
determine at least one first card used from a set of cards for a hand of the player in the game; 

deal the at least one first card in the game of Blackjack to the player; determine at least one second card used from the set of cards for a hand of a dealer in the game; deal the at least one second card in the game of Blackjack to the dealer;


 determine a plurality of respective probabilities that the dealer may achieve each of a plurality of particular hands in the game, based on the dealt at least one first card and the dealt at least one second card; 



after dealing the at least one first card and the at least one second card, solicit an action to be taken in the game from the player through the interface; and after dealing the at least one first card and the at least one second card, provide respective indications of each of the probabilities to the player through the interface.


9.	Claims 3 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 23 of U.S. Patent No. US  9928680. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
10.	Claims 3 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 23 of U.S. Patent No. US  10515506. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.


Claim Rejections - 35 USC § 101
11.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
12.	Claims 2 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
13.	Step 1: 
Claims 2 - 20 are directed to a machine, which is one of the statutory categories of invention.
Claim 21 are directed to a process, which is one of the statutory categories of invention.
14.	Step 2A: 
15.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
16.	Claim 2 is exemplary: 
 	“ An apparatus comprising: at least one processor configured to control: providing an interface through which a player may play a card game; determining whether a physical item associated with a monetary value for a wager for the card game is received through a monetary acceptor associated with the at least one processor; determining, based on execution of instructions in a memory by the at least one processor to conduct the card game, at least one first card used from a set of cards for a hand of the player in the card game; dealing the at least one first card in the card game to the player; determining, based on the execution of the instructions in the memory by the at least one processor to conduct the card game, at least one second card used from the set of cards for a hand of a dealer in the card game; dealing the at least one second card in the card game to the dealer; determining a plurality of respective probabilities that at least one of the dealer or an opponent of the player in the card game may achieve each of a plurality of particular point totals in the card game, based on the dealt at least one first card and the dealt at least one second card; after dealing the at least one first card and the at least one second card, soliciting an action to be taken in the card game from the player through the interface; and after dealing the at least one first card and the at least one second card, providing respective indications of each of the probabilities respectively of the particular point totals to the player through the interface”.

17.	The underlined portion of claim 2 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent claim 21 include substantially the same abstract idea as claim 2. Dependent claims 3 – 20 merely further define the abstract idea and are not significantly more than the abstract idea.
18.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
mathematical calculations
19.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as an apparatus comprising: at least one processor, an interface and a monetary acceptor. 
as an apparatus comprising: at least one processor, an interface and a monetary acceptor in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
20.	Step 2B: 
21.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
22.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with an apparatus comprising: at least one processor, an interface and a monetary acceptor. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
23.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
24.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384), showing the conventionality of these additional elements (FIG. 2 and paragraph 58; “FIG. 2 shows one embodiment 200 of a game machine. This embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c (i.e. an interface), an input device 285, an output device 290 and a sensor 295”).
25.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
26.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
27.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
28.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

				Response to Arguments
29.	Regarding claims 2 – 21, The applicant argues that the limitations of “determining a plurality of respective probabilities that at least one of the dealer or an opponent of the player in the card game may achieve each of a plurality of particular point totals in the card game, based on the dealt at least one first card and the dealt at least one second card“ are not directed to an abstract idea (Remarks, pages 8 - 9).
	The examiner respectfully disagrees.
The limitations of “determining a plurality of respective probabilities that at least one of the dealer or an opponent of the player in the card game may achieve each of a plurality of particular point totals in the card game, based on the dealt at least one first card and the dealt at least one second card“ are similar to the following abstract ideas identified by the courts:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (as described in MPEP § 2106.04(a)(2), subsection I);
2) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (as described in MPEP § 2106.04(a)(2), subsection III).
30.	Regarding claims 2 – 21, The applicant argues that the limitations of “after dealing the at least one first card and the at least one second card, soliciting an action to be taken in the card game from the player through the interface" are not directed to an abstract idea (Remarks, pages 9 - 10).
	The examiner respectfully disagrees.
The limitations of “after dealing the at least one first card and the at least one second card, soliciting an action to be taken in the card game from the player through the interface“ are similar to the following abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
For example, the actions of dealing cards and soliciting an action to be taken in the card game from the player can be performed by a single person (for example, a person following a set of instructions or a person signing a contract online) and/or be performed by multiple people (such as a commercial interaction) (see MPEP 2106.04(a)(2), subsection II for more details). 
31.	Regarding claims 2 – 21, The applicant argues that the limitations of “after dealing the at least one first card and the at least one second card, providing respective indications of each of the probabilities respectively of the particular point totals to the player through the interface" are not directed to an abstract idea (Remarks, page 10)..
	The examiner respectfully disagrees.
The limitations of “after dealing the at least one first card and the at least one second card, soliciting an action to be taken in the card game from the player through the interface“ are similar to the following abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
For example, the actions of , providing indications related to gaming probabilities can be performed by a single person (for example, a person following a set of instructions or a person signing a contract online) and/or be performed by multiple people (such as a commercial interaction) (see MPEP 2106.04(a)(2), subsection II for more details). 
32.	Regarding claims 2 – 21, The applicant argues that the additional elements are significantly more than the abstract idea because it is directed to a practical application/improvement in technology (Remarks, pages 10 - 12).
 	The examiner respectfully disagrees.
	Regarding Claims 2 - 21, the additional elements of an apparatus comprising: at least one processor, an interface and a monetary acceptor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
The additional elements might offer some improvements, but it does not improve the underlying computer technology.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
33.	Regarding claims 2 – 21, The applicant argues that the additional elements are significantly more than the abstract idea because it is directed to a transformation to a different state (the states of the processor and the memory are changed - states of the transistors in the processor are changed, memory blocks are overwritten, memory address and/or tables are updated, etc.) (Remarks, pages 12 - 13).
The examiner respectfully disagrees.
1) the examiner would like to point that the additional elements of processor and memory are well known, routine, conventional computing elements, they are not significantly more than the abstract idea.
2) the additional elements do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same, for example, the processor and the memory will remain in the calculation/data processing state.


Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715